Citation Nr: 1513067	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to July 1972, from August 1983 to March 1988, from August 1990 to March 1991, and from March 1996 to August 2007. He also had other periods of service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating. 

In August 2012, the Veteran testified before the undersigned at a hearing at the RO. A hearing transcript has been associated with the claims file.

This claim was remanded in March 2014 and September 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2014 Board remand requested the AOJ obtain a release from the Veteran and then seek clarification from Dr. R.H. who provided the September 2008 report as to the puretone threshold readings of the frequencies 1000, 2000, 3000, and 4000 Hertz. The AOJ was also asked to have the Veteran submit any records of more recent audiometric testing from Dr. R.H. or any other provider. This remand was required based on specific directions from the United States Court of Appeals for Veterans Claims (Court). See Savage v. Shinseki, 24 Vet. App. 259, 270-71 (2011). 

The record reflects that in September 2014, the AOJ sent a letter stating the following: 

On your application, you indicated that you received treatment from non VA medical providers, specifically [Dr. R.H.] for the hearing exam that was submitted back in 2008 becuase it is too difficult to read (sic).

An authorization and consent form was attached. 

The Board finds this letter is unclear and did not explain to the Veteran the information that was being requested as directed by the September 2014 remand. As a result, the claim must be remanded. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter explaining that Dr. R.H.'s September 2008 report as to the puretone threshold readings of the frequencies 1000, 2000, 3000, and 4000 Hertz is not readable. Ask the Veteran to complete an authorization and consent form for Dr. R.H. Also, ask the Veteran to submit any records of more recent audiometric testing from Dr. R.H. or any other provider.

If the Veteran returns the authorization and consent form, request clarification from Dr. R.H. regarding the September 2008 puretone threshold readings of the frequencies 1000, 2000, 3000, and 4000 Hertz.

2. Re-adjudicate the claim. If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

